Case 8:19-cv-00448-VMC-CPT Document 71 Filed 02/24/20 Page 1 of 7 PageID 503



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

U.S. SECURITIES AND EXCHANGE    :
COMMISSION,                     :
                                :                   CASE NO.: 8:19-cv-448-VMC-CPT
                                :
                 Plaintiff,     :
                                :
            v.                  :
                                :
                                :
SPARTAN SECURITIES GROUP, LTD., :
ISLAND CAPITAL MANAGEMENT,      :
CARL E. DILLEY,                 :
MICAH J. ELDRED and             :
DAVID D. LOPEZ                  :
                                :
                 Defendants.    :



     DEFENDANTS CARL E. DILLEY AND MICAH J. ELDRED’S RESPONSE TO
                       MOTION FOR SANCTIONS

       Defendants Carl E. Dilley and Micah J. Eldred, through undersigned counsel, respond to

Plaintiff Securities and Exchange Commission’s motion for sanctions (Doc. 66) and this Court’s

Order to Show Cause (Doc. 67). For the following reasons, the Commission’s request for

sanctions should be denied, and this Court should not order sanctions or a second round of

mediation.

       Mediation was held on February 5, 2020 in Tampa, Florida. Undersigned counsel

personally appeared at the mediation. Defendant David D. Lopez also personally appeared at the

mediation. Defendant Dilley appeared telephonically at the mediation and was in constant

communication with undersigned counsel during the mediation. Defendant Eldred appeared

telephonically at the mediation and was in constant communication with undersigned counsel



                                               1
Case 8:19-cv-00448-VMC-CPT Document 71 Filed 02/24/20 Page 2 of 7 PageID 504



during the mediation. Undersigned counsel also had full settlement authority for Defendants

Dilley and Eldred, and Defendants Dilley and Eldred were prepared to sign any necessary

settlement papers the day of the mediation.

       Defendant Dilley is currently the Chief Operating Officer of Perpetual Industries, Inc.,

based in Auburn, Indiana. While Defendant Dilley lives in Florida, he must travel to Indiana

several times a month to oversee Perpetual Industries’ operations.

       On February 5th Defendant Dilley was called to Hastings, Michigan to oversee a meeting

between the principals of Perpetual Industries and Powrachute, LLC concerning Perpetual’s

potential acquisition of Powrachute. Because the meeting required the presence of the principals

of both Perpetual Industries and Powrachute, it could not be rescheduled. As a result, Defendant

Dilley was not able to be physically present at the mediation in Florida but participated in the

mediation by telephone.

       On February 5th Defendant Eldred was unable to physically attend the mediation because

he was caring for his spouse who underwent a medical diagnostic procedure. Defendant Eldred’s

spouse had been ordered to undergo an outpatient procedure at 8:00 a.m. on February 5th by her

treating physician and had to schedule the procedure several months in advance. The procedure

required Defendant Eldred’s spouse to go under general anesthesia, which meant that she was

unable to drive herself home or otherwise care for herself the day of the procedure. Defendant

Eldred was unable to find another person able to care for his spouse the day of the mediation,

and his spouse was not able to reschedule the procedure because of her physician’s limited

availability. As a result, Defendant Eldred took his spouse to her medical appointment and cared

for her the remainder of the day. He participated in the mediation only by telephone.




                                                 2
Case 8:19-cv-00448-VMC-CPT Document 71 Filed 02/24/20 Page 3 of 7 PageID 505



        This Court should not sanction Defendants Dilley and Eldred because their physical

absence at the mediation was not a bad faith and deliberate refusal to comply with this Court’s

order to participate in the mediation but was instead an excusable failure to physically appear.

        Rule 16(f) sanctions were “designed to punish lawyers and parties for conduct which

unreasonably delays or otherwise interferes with the expeditious management of trial

preparation.” United States v. Samaniego, 345 F.3d 1280, 1284 (11th Cir. 2003). Sanctions are

generally appropriate only when there is “a pattern of delay or a deliberate refusal to comply

with court orders or directions that justifies a sanction.” Id.

        Plaintiff’s request for sanctions with respect to Defendant Dilley should be denied.

Defendant Dilley was not able to physically attend the mediation because he was needed at a

meeting in Michigan with the principals of his company Perpetual Industries and Powrachute

LLC. The potential acquisition that was the subject of the meeting was time-sensitive, and the

meeting of the principals of the two companies could not have been rescheduled. Because of this

conflict, Defendant Dilley participated in good faith at the mediation by telephone despite his

physical absence. Defendant Dilley did not engage in any unreasonable or vexatious conduct and

has not attempted to delay or otherwise frustrate the progress of this case. On the contrary, he has

diligently complied with all discovery requests and worked towards the final resolution of this

matter. Defendant Dilley’s inability to be physically present at the mediation does not rise to the

level of conduct for which sanctions would be appropriate.

        Plaintiff’s request for sanctions with respect to Defendant Eldred should also be denied.

Defendant Eldred made a good faith effort to participate in the mediation by telephone even

though he was not able to be physically present because he was taking care of his spouse. He did

not deliberately delay the proceeding, nor did he engage in any effort to interfere with the orderly



                                                   3
Case 8:19-cv-00448-VMC-CPT Document 71 Filed 02/24/20 Page 4 of 7 PageID 506



progress of this case. Indeed, Defendant Eldred fully understands the importance of this matter

and has worked diligently to move this case towards its scheduled resolution at trial or through

dispositive motions. He simply was not able to be physically present for the mediation because

of his inability to arrange for another caretaker the day of his spouse’s procedure. In these

circumstances, sanctions are not warranted for Defendant Eldred’s participation in the mediation

by telephone.

       Plaintiff’s reliance on King v. Eli Lilly and Co., 3:05-cv-1235, 2007 WL 1141512 (M.D.

Fla. 2007) is inapposite. To be sure, this Court has wide discretion in setting appropriate

sanctions for violations of its orders. However, the plaintiff’s conduct in King was much more

severe than the conduct at issue here. In King, the plaintiff refused to appear at a deposition and

refused to provide answers to interrogatories despite three motions to compel, and then failed to

appear at a mediation. See 2007 WL 1141512 at *1-2. Here, all defendants have complied in

good faith with Plaintiff’s discovery demands, and there is no allegation that they have engaged

in any course of misconduct. The isolated conduct at issue here is simply not comparable to that

at issue in King.

       Next, even if sanctions were appropriate, this Court should seek a report from the

mediator on the conduct of the mediation proceedings to determine the lack of harm to Plaintiff.

Local Rule 9.07 provides that mediation proceedings are confidential, but it is procedural and

evidentiary rule requiring that “Trial de Novo” shall occur if a mediation conference ends in an

impasse. As such, it provides that “[t]he proceedings may not be reported, recorded, placed into

evidence, made known to the trial court or jury, or construed for any purpose as an admission

against interest.” Local Rule 9.07(b) (emphasis added).




                                                 4
Case 8:19-cv-00448-VMC-CPT Document 71 Filed 02/24/20 Page 5 of 7 PageID 507



       This rule does not prevent a party from making representations about the conduct of the

mediation, nor does it bar the mediator from reporting on the conduct of a mediation. As Judge

Moody recognized, if a party alleges that its adversary has failed to participate in good faith at a

mediation, and there is no order requiring the mediator to report on the conduct of counsel that

falls short of good faith, the party’s “only recourse to challenge the issues regarding … good

faith” is to describe it in a motion. Freedom Sci. BLV Grp., LLC v. Orient Semiconductor Elecs.,

Ltd., No. 8:13-CV-569-T-30TBM, 2014 WL 201745, at *2 (M.D. Fla. 2014).

       And other Courts in this District have recognized that it is relevant to consider the

relative conduct of the parties at the mediation when determining if sanctions are appropriate. As

Judge Moody also recognized, if a mediation can proceed as scheduled, even if a party

unjustifiably appears “by phone,” it should not warrant sanctions if the failure “was not the cause

for the impasse at the mediation.” Kahama VI, LLC v. HJH, LLC, 8:11-cv-2029, 2014 WL

12623681, at * 1 (M.D. Fla. 2014) (Moody, J.); see also Rhodes v. Lazy Flamingo 2, Inc., No.

2:14-cv-561, 2015 WL 6083535, at *4 (M.D. Fla. 2015) (Mirando, U.S.M.J.) (even if a party is

absent, Local Rule 9.05(e) permits a mediation conference to proceed with the mediator’s

approval).

       Thus, to the extent that this Court considers imposing sanctions for Defendants’ Dilley

and Eldred physical absence from the mediation, it should also request input from the mediator

about the parties’ respective conduct at the mediation, and whether Plaintiff suffered any harm

from the Defendants’ participation by telephone.

       Finally, this Court should not impose sanctions not requested by the Commission,

including the costs of a second round of mediation. The first mediation resulted in an impasse

and Plaintiff did not seek another opportunity to mediate. (Doc. 66). As Plaintiff apparently



                                                  5
Case 8:19-cv-00448-VMC-CPT Document 71 Filed 02/24/20 Page 6 of 7 PageID 508



agrees that further mediation would not be productive, there is no reason for this Court to order

additional proceedings.

WHEREFORE, this Court should DENY Plaintiff’s motion for sanctions (Doc. 66) and not

otherwise order sanctions.

February 24, 2020

                                                             Respectfully,

                                                             /s/ Caleb Kruckenberg
                                                             Caleb Kruckenberg
                                                             Litigation Counsel
                                                             New Civil Liberties Alliance
                                                             1225 19th St. N.W., Suite 450
                                                             Washington, D.C., 20036
                                                             caleb.kruckenberg@ncla.legal
                                                             (202) 869-5217
                                                             Counsel for Defendants
                                                             Appearing Pro Hac Vice




                                                 6
Case 8:19-cv-00448-VMC-CPT Document 71 Filed 02/24/20 Page 7 of 7 PageID 509



                                   CERTIFICATE OF SERVICE

          I hereby certify that on February 24, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which sent notification of such filing to all counsel of

record.

                                                                Respectfully,

                                                                /s/ Caleb Kruckenberg
                                                                Caleb Kruckenberg
                                                                Litigation Counsel
                                                                New Civil Liberties Alliance
                                                                1225 19th St. N.W., Suite 450
                                                                Washington, D.C., 20036
                                                                caleb.kruckenberg@ncla.legal
                                                                (202) 869-5217
                                                                Counsel for Defendants
                                                                Appearing Pro Hac Vice
